

116 S4666 IS: National Coronavirus Commission Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4666IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Menendez (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the Commission on the Coronavirus Pandemic in the United States.1.Short titleThis Act may be cited as the National Coronavirus Commission Act of 2020.2.Establishment of commissionThere is established in the legislative branch the Commission on the Coronavirus Pandemic in the United States (referred to in this Act as the Commission). 3.PurposesThe purposes of the Commission are to—(1)examine and report upon the facts and the causes relating to the emergence and spread of the 2019 novel coronavirus disease (referred to in this Act as COVID–19) pandemic in the United States;(2)make a full and complete accounting of the United States preparedness for, and response to, the COVID–19 pandemic, to include investigating and reporting on the preparedness and response of the United States in terms of—(A)medical intelligence and information gathering;(B)communication and information sharing by the Federal Government with foreign governments and private sector, nongovernmental, and international public health organizations regarding public health threats, including early warning, detection, and prevention and response measures;(C)interagency communication and information sharing regarding health threats and pandemic response, including among the national security agencies, public health agencies, and State, local, Tribal, and territorial governments;(D)public health monitoring and testing capabilities;(E)availability of medical equipment and supplies, including supply chain vulnerabilities, the prioritization and distribution of medical equipment and supplies by government and private actors, and the operation of government-maintained stockpiles; (F)hospital preparedness;(G)emergency management;(H)military engagement, including the National Guard Bureau;(I)contributions and adherence to scientific research, including supporting and coordinating global research on diagnostics, vaccines, and treatments;(J)coordination and distribution of resources between the Federal Government and State, local, Tribal, and territorial governments;(K)prison, jail, and immigration detention center preparedness;(L)health and economic impacts on underserved communities, rural populations, racial and ethnic minority populations, older adults, and all other populations with known health disparities, which may include—(i)immigrant populations;(ii)lesbian, gay, bisexual, trans­gen­der, and queer individuals;(iii)people with disabilities; (iv)American Indian, Alaska Native, and Native Hawaiian populations; and (v)residents of territories of the United States; (M)economic relief, including—(i)loan, grant, and other financial assistance;(ii)unemployment insurance compensation;(iii)tax deferment; (iv)direct payments; and(v)eviction and foreclosure relief; (N)impacts on elementary and secondary education and higher education and evaluation of mitigation strategies to support student engagement and achievement;(O)impacts on nursing homes, assisted living facilities, and other congregate care settings;(P)Federal guidance, assistance, and mandates for State, local, Tribal, and territorial governments;(Q)State, local, Tribal, and territorial government preparedness and response, which may include—(i)State, local, Tribal, and territorial government preparedness and response in relation to Federal guidance, assistance, and mandates;(ii)imposition, implementation, and efficacy of stay-at-home orders and other orders or recommendations to contain the spread of COVID–19;(iii)emergency management;(iv)interagency coordination and communication;(v)regional coordination;(vi)public health monitoring and testing; and(vii)all other preparedness and response policies and actions affecting hospitals, congregate care settings, schools, prisons, jails, and the State, local, Tribal, and territorial populations in general; and(R)other areas as determined relevant and appropriate by the Commission (by agreement of the chair and vice chair of the Commission); and(3)investigate and report to the President and Congress on its findings, conclusions, and recommendations to improve the ability of the Federal Government, State, local, Tribal, and territorial governments, and the private sector to—(A)prevent, respond to, and prepare for future epidemics and pandemics, whether naturally occurring or caused by State or non-State actors; and (B)if needed, mitigate the human, economic, and security costs of future epidemics and pandemics. 4.Composition of the Commission(a)MembersThe Commission shall be comprised of 10 members, of whom—(1)1 member shall be appointed by the President, who shall serve as the chair of the Commission; (2)1 member shall—(A)be appointed by the leader of the Senate who represents the major political party that the President does not represent, in consultation with the leader of the House of Representatives from the same political party; and(B)serve as the vice chair of the Commission;(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;(4)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; (5)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party; and(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party.(b)Qualifications(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(2)Nongovernmental appointeesAn individual appointed to the Commission shall not—(A)be an officer or employee of the Federal Government or any State, local, Tribal, or territorial government; or(B)have held a position in any agency, office, or other establishment in the executive, legislative, or judicial branch of the Federal Government, the functions and duties of which included planning, coordinating, or implementing any aspect of the Federal Government response to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including a position that required the individual holding the position to attend meetings relating to that response.(3)Ethics and conflicts reportThe Commission shall hire an ethics counsel, and not later than 30 days after the initial meeting of the Commission, the ethics counsel shall submit to the relevant committees of Congress a detailed plan for identifying and resolving potential and actual conflicts of interest by any member of the Commission, including of an ethical, financial, or personal nature, or that could lead a reasonable person to conclude a conflict may exist. (4)Other qualifications(A)Governors, public health experts, and economic policy expertsIn appointing members to the Commission, the appointing individuals described in subsection (a) of the same political party shall coordinate to ensure that the members appointed by each political party include—(i)at least 1 former governor of a State; (ii)at least 1 public health expert; and (iii)at least 1 economic policy expert. (B)Sense of CongressIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, public health, scientific research, public administration, intelligence gathering, commerce, national security, and foreign affairs.(5)Timeline for appointmentAll members of the Commission shall be appointed not later than 30 days after the date of the expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, and not earlier than such date of expiration. (6)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(c)Meetings(1)Initial meetingThe Commission shall meet and begin the operations of the Commission within 45 days after the appointment of all Commission members.(2)Additional meetingsAfter the initial meeting of the Commission, the Commission shall meet upon the call of the chair or a majority of the members of the Commission.(3)QuorumSix members of the Commission shall constitute a quorum. 5.Functions of the CommissionThe functions of the Commission are to—(1)conduct an investigation that—(A)addresses the purposes described in section 3;(B)investigates relevant facts and circumstances relating to the emergence and spread of COVID–19 in the United States, and the response to the COVID–19 pandemic by the Federal Government and, as appropriate, State, Tribal, territorial, and local governments, including any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure;(C)may include relevant facts and circumstances relating to—(i)public health agencies;(ii)health care agencies;(iii)financial and labor agencies;(iv)intelligence agencies;(v)defense and national security agencies;(vi)diplomacy and development agencies;(vii)White House offices and councils;(viii)private sector organizations;(ix)scientific research;(x)pandemic preparedness and response;(xi)vaccine, diagnostic, and therapeutics research and development;(xii)underserved populations, older adults, and all populations facing health disparities;(xiii)immigration and border control;(xiv)international trade and supply chains;(xv)the role of congressional and State government oversight and resource allocation; and(xvi)other areas of the public and private sectors determined relevant by the Commission for its inquiry;(2)identify, review, and evaluate the lessons learned from the COVID–19 pandemic regarding the structure, coordination, management policies, and procedures of the Federal Government and State, local, Tribal, and territorial governments and nongovernmental entities, relative to detecting, preventing, and responding to epidemics and pan­dem­ics, whether naturally occurring or caused by State or non-State actors; and(3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and legislative, regulatory, and policy recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.6.Powers of the Commission(a)In general(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—(A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission or such designated subcommittee or designated member may determine advisable; and(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.(2)Subpoenas(A)Issuance(i)In generalA subpoena may be issued under this subsection only—(I)by the agreement of the chair and the vice chair; or(II)by the affirmative vote of 6 members of the Commission.(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chair or any member designated by a majority of the Commission, and may be served by any person designated by the chair or by a member designated by a majority of the Commission.(B)Enforcement(i)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.(c)Information from Federal agencies(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this Act. Notwithstanding any other law or any assertion of privilege, each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall furnish, without redaction, such records, information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chair, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(d)Assistance from Federal agencies(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission's functions.(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as the departments and agencies may determine advisable and as may be authorized by law.(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.7.Nonapplicability of the Federal Advisory Commission Act(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(b)Public meetings and release of public versions of reportsThe Commission shall—(1)hold public hearings and meetings to the extent appropriate; and(2)release public versions of the reports required under subsections (a) and (b) of section 12.(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.8.Record retention(a)Commission recordsThe Commission shall—(1)preserve the records and documents of the Commission; and (2)make such records and documents available to the National Archives not later than 120 days following the submission of the Commission's final report. (b)Future accessFollowing the termination of the Commission, the Secretary of the Senate shall be responsible for facilitating access to the publicly available records and documents of the Commission, as if they were Senate records, for researchers, interested parties, and the general public. (c)Official electronic accounts for Commission businessWhen conducting any Commission business on electronic accounts, members and staff of the Commission shall use official Commission electronic accounts.9.Staff of the Commission(a)In general(1)Appointment and compensationThe chair, in consultation with the vice chair and in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of such title.(2)Personnel as Federal employees(A)In generalThe staff director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(B)Members of CommissionSubparagraph (A) shall not be construed to apply to members of the Commission.(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.10.Compensation and travel expenses(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.11.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.12.Reports of the Commission; termination(a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(b)Final reportNot later than 18 months after the date of appointment of all members of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. The final report shall simultaneously be made publicly available on an internet website. (c)ExtensionsThe submission and publication of the final report, as described in subsection (b), may be delayed by 90 days upon the agreement of not fewer than 6 members of the Commission. The Commission may make not more than three 90-day extensions. The Commission shall notify the President, Congress, and the public of each such extension.(d)Termination(1)In generalThe Commission, and all the authorities of this Act, shall terminate 120 days after the date on which the final report is submitted under subsection (b).(2)Administrative activities before terminationThe Commission may use the 120-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.13.Funding(a)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $50,000,000.(b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission. 